
	
		IB
		Union Calendar No. 164
		112th CONGRESS
		1st Session
		H. R. 2011
		[Report No.
		  112–248]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 26, 2011
			Mr. Lamborn (for
			 himself, Mr. Hastings of Washington,
			 Mr. Gohmert,
			 Mr. Bishop of Utah,
			 Mr. Fleming,
			 Mr. McClintock,
			 Mr. Thompson of Pennsylvania,
			 Mr. Rivera,
			 Mr. Gosar,
			 Mr. Tipton,
			 Mr. Harris,
			 Mr. Fleischmann,
			 Mr. Benishek,
			 Mr. Johnson of Ohio,
			 Mr. Boren,
			 Mr. Simpson,
			 Mr. Gallegly,
			 Mrs. Lummis,
			 Mrs. McMorris Rodgers,
			 Mr. Matheson,
			 Mr. Young of Alaska, and
			 Mr. Duncan of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			October 14, 2011
			Additional sponsors: Mr.
			 Coffman of Colorado, Mr. Broun of
			 Georgia, Mr. Calvert,
			 Mr. Rehberg,
			 Mr. Wittman,
			 Mr. Diaz-Balart,
			 Mr. Heck, Mr. Duffy, Mr.
			 Nunes, Mr. Gardner,
			 Mr. Southerland,
			 Mr. Denham,
			 Mr. Manzullo, and
			 Mr. Quayle
		
		
			October 14, 2011
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 26, 2011
		
		
			
		
		A BILL
		To require the Secretary of the Interior to
		  conduct an assessment of the capability of the Nation to meet our current and
		  future demands for the minerals critical to United States manufacturing
		  competitiveness and economic and national security in a time of expanding
		  resource nationalism, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Strategic and Critical
			 Minerals Policy Act of 2011.
		2.FindingsCongress finds that—
			(1)the availability of minerals and metals is
			 essential for economic growth, national security, technological innovation, and
			 the manufacturing and agricultural supply chain;
			(2)the exploration,
			 production, processing, use, and recycling of minerals contribute significantly
			 to the economic well-being, security, and general welfare of the Nation;
			(3)the industrialization of China and India
			 has driven demand for nonfuel mineral commodities, sparking a period of
			 resource nationalism exemplified by China’s reduction and stoppage of exports
			 of rare-earth mineral elements necessary for telecommunications, military
			 technologies, medical devices, agricultural production, and renewable energy
			 technologies;
			(4)the United States has
			 vast mineral resources but is becoming increasingly dependent upon foreign
			 sources;
			(5)25 years ago the United
			 States was dependent on foreign sources for 30 nonfuel mineral materials, 6 of
			 which were entirely imported to meet the Nation’s requirements and another 16
			 of which were imported to meet more than 60 percent of the Nation’s
			 needs;
			(6)by 2010, United States
			 import dependence for nonfuel mineral materials more than doubled from 30 to 67
			 commodities, 18 commodities were imported entirely to meet the Nation’s
			 requirements, and another 25 commodities required imports of more than 50
			 percent;
			(7)the United States lacks a coherent national
			 policy to assure the availability of minerals essential to manufacturing,
			 national economic well-being and security, agricultural production, and global
			 economic competitiveness; and
			(8)the Nation’s ability to
			 compete and innovate requires proper planning and preparation today to meet
			 tomorrow’s mineral needs.
			3.Congressional
			 declaration of policy
			(a)In
			 generalIt is the continuing policy of the United States to
			 promote an adequate and stable supply of minerals to maintain our Nation’s
			 economic well-being, security, and manufacturing, industrial, energy,
			 agricultural, and technological capabilities.
			(b)Policy
			 goalsImplementation of the policy set forth in subsection (a)
			 requires that the Federal Government coordinate the Federal departments and
			 agencies responsible for ensuring that supply, to—
				(1)facilitate the availability, development,
			 and production of domestic mineral resources to meet national needs, including
			 the demands of the Nation’s manufacturing and agricultural industries;
				(2)promote and encourage the
			 development of economically and environmentally sound, safe, and stable
			 domestic mining, minerals, metals, processing, and minerals recycling
			 industries;
				(3)establish an assessment
			 capability for identifying the mineral demands, supply, and needs of our
			 Nation; and
				(4)minimize duplication,
			 needless paperwork, and delays in the administration of Federal and State laws
			 and regulations, and issuance of permits and authorizations necessary to
			 explore, develop, and produce minerals and construct and operate
			 mineral-related facilities.
				4.Secretary of the
			 Interior report on access and authorizations for mineral development
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior, through the Bureau of Land Management
			 and the United States Geological Survey, and in consultation with the Secretary
			 of Agriculture (through the Forest Service Mineral and Geology Management
			 Division), the Secretary of Defense, the Secretary of Commerce, and the heads
			 of other appropriate Federal agencies, shall prepare, submit to Congress, and
			 make available to the public a report that includes—
				(1)an inventory of the nonfossil-fuel mineral
			 potential of lands under the jurisdiction of the Bureau of Land Management and
			 the Forest Service and an identification of all such lands that have been
			 withdrawn, segregated, or otherwise restricted from mineral exploration and
			 development;
				(2)an assessment of—
					(A)the mineral requirements to meet current
			 and emerging national security, economic, industrial manufacturing,
			 technological, agricultural, and social needs;
					(B)the Nation’s reliance on
			 foreign sources to meet those needs; and
					(C)the implications of
			 mineral supply shortages or disruptions;
					(3)a detailed description of
			 the time required to process mineral applications, operating plans, leases,
			 licenses, permits, and other use authorizations for mineral-related activities
			 on lands under the jurisdiction of the Bureau of Land Management and the Forest
			 Service, and identification of measures that would streamline the processing of
			 such applications, such as elimination of overlapping requirements or set
			 deadlines;
				(4)an itemized list of all use authorizations
			 referred to in paragraph (3) for which applications are pending before the
			 Bureau of Land Management and the Forest Service, and the length of time each
			 of those applications has been pending;
				(5)an assessment of the
			 impact of litigation on processing or issuing mineral exploration and mine
			 permits, identification of the statutes the litigation was brought under, and
			 the cost to the agency or the Federal Government, including for payments of
			 attorney fees;
				(6)an update of the 2009
			 Economic Impact of the Department of the Interior’s Programs and Activities
			 report to include locatable minerals;
				(7)an assessment of the
			 Federal workforce with educational degrees and expertise in economic geology,
			 geochemistry, mining, industrial minerals, metallurgy, metallurgical
			 engineering, and mining engineering, including—
					(A)retirement eligibility
			 and agency plans for retention, recruitment, and succession planning;
					(B)comparison of the
			 existing Federal salaries and recruitment and retention bonuses with the
			 salaries, recruitment incentives, and retention packages normally offered in
			 the mineral industry; and
					(C)examination of the
			 differences between Federal and private financial packages for early-, mid-,
			 and late-career workers; and
					(8)an inventory of rare
			 earth element potential on the Federal lands, and impediments or restrictions
			 on the exploration or development of those rare earth elements, and
			 recommendations to lift the impediments or restrictions while maintaining
			 environmental safeguards.
				(b)Progress
			 reportsNot later than one year after the date of enactment of
			 this Act, and each year thereafter for the following two years, the Secretary
			 of the Interior shall submit to Congress and make available to the public a
			 report that describes the progress made in reaching the policy goals described
			 in section 3(b), including—
				(1)efforts to increase
			 access to domestic supplies of minerals, and facilitation of their production;
			 and
				(2)implementation of
			 recommendations contained in—
					(A)the National Research
			 Council reports—
						(i)Minerals, Critical
			 Minerals, and the U.S. Economy;
						(ii)Managing Minerals for a
			 Twenty-First Century Military; and
						(iii)the current workforce
			 study authorized in sections 385 and 1830 of the Energy Policy Act of 2005 (119
			 Stat. 744, 1137);
						(B)the Department of Energy
			 Critical Minerals Strategy I and II; and
					(C)the Department of Defense
			 assessment and plan for critical rare earth elements in defense applications
			 required under section 843 of the National Defense Appropriations Act for
			 Fiscal Year 2011.
					5.National Mineral
			 AssessmentFor the first
			 National Mineral Assessment conducted after the date of enactment of this Act,
			 the United States Geological Survey shall include mineral assessments for those
			 mineral commodities important to the Nation’s energy infrastructure,
			 manufacturing and agricultural industries, and to the national defense.
			 Priority should be given to minerals that are critical based on the impact of a
			 potential supply restriction and the likelihood of a supply restriction.
		6.Global mineral
			 assessmentThe United States
			 Geological Survey is directed to expand the current Global Mineral Assessment
			 to include mineral assessments for rare earth elements and other minerals that
			 are critical based on the impact of a potential supply restriction and the
			 likelihood of a supply restriction. Assessments conducted under this section
			 shall include an analysis, developed with participation by the National
			 Minerals Information Center and in consultation with appropriate agencies, of
			 the rare earth elements or other critical minerals supply chain and associated
			 processes and products, including mining, processing, recycling, separation,
			 metal production, alloy production, and manufacturing of products sold to end
			 users. In conducting the assessment, the United States Geological Survey should
			 coordinate with the heads of foreign geologic surveys when possible.
		7.DefinitionsIn this Act—
			(1)InventoryThe
			 term inventory means an accounting of known mineral occurrences
			 and mineral deposits, including documentation of identified resources.
			(2)Mineral
			 assessmentThe term mineral assessment means an
			 assessment of undiscovered mineral resources that includes a qualitative
			 assessment and a quantitative assessment of such resources.
			(3)Qualitative
			 assessmentThe term qualitative assessment means a
			 geologic-based delineation (mapping) of areas permissive for the occurrence of
			 undiscovered mineral resources, based on all available geotechnical data
			 including geology, geophysics, geochemistry, remote sensing, and mineral
			 localities data.
			(4)Quantitative
			 assessmentThe term quantitative assessment means
			 a probabilistic estimate of the quantity and quality by tonnage and grade of
			 undiscovered mineral resources in areas delineated as permissive for occurrence
			 in a qualitative assessment.
			8.Applicability of other
			 statutory mining policiesNothing in this Act shall be construed as
			 affecting any provision of or requirement under the Mining and Minerals Policy
			 Act of 1970 (30 U.S.C. 21a).
		Amend the title so as to read:
	 A bill to require the Secretary of the Interior to conduct an assessment
	 of the capability of the Nation to meet our current and future demands for the
	 minerals critical to United States manufacturing and agricultural
	 competitiveness and economic and national security in a time of expanding
	 resource nationalism, and for other
	 purposes..
	
		October 14, 2011
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
